                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

JAMELL DESHAUNE CHARLES WATSON,                  )
                                                 )
              Plaintiff,                         )
                                                 )     No. 17 C 6771
              v.                                 )
                                                 )
VILLAGE OF RIVERDALE, ET AL.,                    )     Judge Thomas M. Durkin
                                                 )
              Defendants.                        )

                       MEMORANDUM OPINION & ORDER

       Plaintiff Jamell DeShaune Charles Watson sues defendants Officer Trenton

Jordan and Officer Lakeisha Gray for excessive force and denial of medical

treatment under 42 U.S.C. § 1983. Watson also sues defendant Village of Riverdale

on a Monell theory. Currently before the Court is the Village’s motion to dismiss

Watson’s Monell claim pursuant to Fed. R. Civ. P. 12(b)(6) and to strike his punitive

damages claim against the Village pursuant to Fed. R. Civ. P. 12(f). R. 61. For the

following reasons, the Court denies the Village’s motion.

                                       Standard

       A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to give defendant “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-
harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555. The complaint must “contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay,

Inc., 880 F.3d 362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying

this standard, the Court accepts all well-pleaded facts as true and draws all

reasonable inferences in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d

634, 646 (7th Cir. 2018).

                                     Background

      On March 15, 2017, Watson was a passenger in a car that was the subject of

a burglary investigation. R. 60 ¶ 11. Police began pursuing the car, and the car

crashed into a fire hydrant. Id. After the crash, Watson exited the car and fled. Id.

¶ 12. Officers, including defendants Jordan and Gray, pursued him. Id. Jordan

unsuccessfully attempted to tase Watson as he fled. Id. ¶ 13.

      Eventually, when Watson was surrounded by officers about 50 yards from

where he stood, he knelt on the ground and told the police officers that he

surrendered. Id. ¶ 14. Watson alleges that even though he was not resisting, Jordan

kicked him to the ground, hit him on the head, and then proceeded to alternately



                                           2
tase and hit and kick Watson while he was on the ground. Id. ¶¶ 15-18. Jordan

tased Watson a total of around seven times. Id. ¶ 18. At one point, Gray joined in

kicking and hitting Johnson. Id. ¶ 19. Eventually, Jordan and Gray handcuffed

Watson and walked him back to the field where the car crashed. Id. ¶ 21. While

Jordan was handcuffing Watson, Jordan told Watson his injuries could have been

worse because Jordan could have shot him. Id. ¶ 33. When Watson verbally

confronted Jordan about the assault, Jordan told Watson that “he assaulted anyone

who fled from him.” Id. ¶ 22.

      When Watson arrived at the Riverdale Police Department, his eye was

swollen shut and he had difficulty standing. Id. ¶ 24. He began vomiting into a

trash can, and while he did, Jordan picked him up and kicked the trash can away,

telling him there was nothing wrong with him. Id.

      When a detective later interviewed Watson, Watson told the detective about

the beating, and the detective told Watson that Jordan had beat other individuals

before. Id. ¶ 26. Watson does not allege that either the detective or anyone else

followed up on Watson’s allegations or that the Riverdale Police Department took

any action in response to the beating. Watson remained in custody for three days,

during which time he was given no medical treatment. Id. ¶¶ 29-30. He was

ultimately charged with theft, burglary, battery, and resisting arrest, and later pled

guilty to theft. Id. ¶ 31. Watson suffers from daily headaches and psychological

trauma as a result of the beating and denial of medical treatment. Id. ¶¶ 35-36.

Watson alleges that his “beating is part of a larger policy, pattern, and practice



                                          3
employed by the Riverdale Police Department. Because of Defendant Riverdale’s

utter failure of supervision and oversight, other members of the public have been

hurt by at least some of the same police officers.” Id. ¶ 27.

      In August 2018, Watson filed his third amended complaint against

defendants. Counts I and III of the complaint are claims against Jordan and Gray

for excessive force and denial of medical treatment under 42 U.S.C. § 1983. Count II

is a Monell claim against the Village. Watson alleges that the Village’s officers

“followed an unwritten and ongoing policy or custom . . . of beating individuals who

flee from the Riverdale Police Department.” R. 60 ¶ 52. He claims the Village “knew

that its officers beat individuals who flee from them, but that as a custom and

practice, the Department was not taking steps to reasonably investigate the

allegations.” Id. ¶ 53. He claims that “Riverdale’s custom, policy, and/or practice of

failing to investigate allegations that its officers beat individuals who flee from

them . . . intentionally deprived [Watson] of his constitutional rights and caused

him other damages.” Id. ¶ 54. In his requests for relief, Watson seeks, among other

remedies, “punitive damages against all Defendants jointly and severally in an

amount to be determined at trial.” Id. at p. 24.

                                      Discussion

      The Village moves to dismiss Count II for failure to state a claim and moves

to strike Watson’s request for punitive damages against the Village. The Court

addresses each argument in turn.




                                           4
I.    Count II – Monell

      “Under Monell [v. New York City Dep’t of Social Services, 436 U.S. 658, 690-

91 (1978)], a municipality like the Village may be liable under § 1983 for

constitutional violations caused by (1) an express municipal policy; (2) a

widespread, though unwritten, custom or practice; or (3) a decision by a municipal

agent with final policymaking authority.” Kristofek v. Vill. of Orland Hills, 832 F.3d

785, 799 (7th Cir. 2016). “The Seventh Circuit recently has cautioned that district

courts may not apply a ‘heightened pleading standard’ to Monell claims.” Williams

v. City of Chicago, 2017 WL 3169065, at *8 (N.D. Ill. July 26, 2017) (quoting White

v. City of Chicago, 829 F.3d 837, 844 (7th Cir. 2016)). “[A] plaintiff raising a Monell

claim may rely solely on his own experience, rather than being required to plead

examples of other individuals’ experiences.” Williams v. City of Chicago, 315 F.

Supp. 3d 1060, 1079 (N.D. Ill. 2018) (citing White, 829 F.3d at 844).

      Here, Watson has plausibly pleaded “a widespread, though unwritten,

custom or practice,” Kristofek, 832 F.3d at 799, on the part of the Village of allowing

and failing to adequately address a specific type of repeated misconduct by its

officers: beating individuals who flee. Watson’s third amended complaint pleads

specific statements by Jordan and a Riverdale detective supporting that Jordan has

a known history of using excessive force in the arrest of individuals who flee.

Watson’s allegations that both Jordan and the detective spoke openly about

Jordan’s repeated misconduct when dealing with arrestees who flee, coupled with

the fact that the Village appears to have taken no action in response to Watson’s



                                          5
injuries and complaints to the detective, supports an inference that the Village

knew about and had a custom or practice of allowing and failing to address this type

of misconduct. And the fact that another officer (Gray) allegedly joined in the

beating of Watson bolsters the inference that the Village had a custom or practice of

turning a blind eye to that misconduct by its officers. See, e.g., Brown v. Bryant,

2018 WL 2201584, at *4 (N.D. Ill. May 14, 2018) (allegations of custom or policy

allowing and turning a blind eye to correctional officers beating inmates stated a

Monell claim); Williams, 2017 WL 3169065, at *8-9 (“Plaintiff’s allegations of a

pattern or practice of ignoring complaints of discrimination are enough to survive a

motion to dismiss,” where plaintiff alleged the City’s failure to adequately respond

only to her own allegations of repeated discrimination by her supervisor).

      The Village claims that Watson “provides no factual basis” for its allegations

of a custom or practice. R. 61 at 4. But the Village fails to directly address or

grapple with Watson’s allegations of Jordan’s and the detective’s statements, which

support an inference that the Village knew about and condoned repeated

misconduct. Unlike in Gustafson v. Jones, 117 F.3d 1015, 1022 (7th Cir. 1997), Gill

v. City of Milwaukee, 850 F.3d 335, 344 (7th Cir. 2017), and Johnson v. Cook Cty.

Sheriff’s Office, 2018 WL 2193235, at *3 (N.D. Ill. May 14, 2018), on which the

Village relies, Watson alleges more than simply isolated instances of individual

misconduct to support his claim. The fact that misconduct in the form of beating

arrestees who flee was openly discussed and (based on the facts as pleaded) no one

addressed it or put a stop to it supports an inference that the treatment of Watson



                                          6
was not a case of individual misconduct. Conversely, if this type of conduct was

unusual, it would be unlikely to be openly discussed, and the detective and the

Riverdale Police Department likely would have followed up on Watson’s complaints.

The Court therefore finds the facts as currently pleaded sufficient to state a Monell

claim and declines to dismiss Count II.

II.   Punitive Damages

       The    Village   also     asks    the       Court   to   strike   Watson’s   request

for punitive damages against the Village. The Village objects to that request as

premature, relying on this Court’s decision in Karney v. City of Naperville, 2016 WL

6082354, at *14 (N.D. Ill. Oct. 18, 2016). Like in Karney, the Court “declines to

strike [Watson’s] prayer for” a form of relief “to which [Watson] may be entitled as

against one or more of the other defendants in this case.” Id. “The [Village’s]

arguments that it (as opposed to either of the officer defendants) cannot be held

liable for punitive damages . . . are preserved for later proceedings in the case.” Id.

                                        Conclusion

      For these reasons, the Court denies defendant Village of Riverdale’s motion

to dismiss and to strike [61].


                                                    ENTERED:



                                                    Honorable Thomas M. Durkin
                                                    United States District Judge

Dated: October 11, 2018



                                               7
